Citation Nr: 0728639	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for premature 
ejaculation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from June 1968 to December 1969.  He also had 
additional active duty for training service in the National 
Guard as a Reservist of the U.S. Army.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Department of 
Veterans Appeals (VA) Regional Office (RO) in Newark, New 
Jersey.  In June 2007, the veteran testified before the 
undersigned at a Board hearing at the RO.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant is further action is required on his part.  


FINDING OF FACT

The service-connected premature ejaculation is not 
accompanied by penile deformity.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.31, 4.115(b), Diagnostic Code 7522 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the appellant was provided with 
initial notice of the VCAA in October 2004, which was prior 
to the February 2005 adverse decision on appeal.  Therefore, 
the express requirements set out by the Court in Pelegrini 
have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the October 2004 letter, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim decided herein, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that this letter explicitly notified the 
claimant of the need to submit any pertinent evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1).  Thus, the Board 
finds that the notice required by the VCAA and implementing 
regulations was furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the increased rating claim for 
premature ejaculation on appeal, the Board finds that the 
appellant is not prejudiced by a decision at this time since 
this claim is being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless 
error since no disability rating or effective date will be 
assigned.  Moreover, the veteran was given notice of the 
degree of disability and effective date elements in a March 
2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining pertinent VA treatment records and affording him a 
VA examination during the pendency of this appeal.  He was 
also provided with the opportunity to attend and did so 
attend a Board hearing in June 2007.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim for a compensable rating for premature ejaculation and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the 
merits.  

Facts

The veteran underwent a VA genitourinary examination in 
November 2004.  The examiner reported the veteran's history 
of premature ejaculation dating back to age 52.  Initial 
treatment began with clomipramine (25 mg) and behavioral 
modification which were initially successful, but became 
ineffective in early 2004.  The veteran then tried Zoloft (50 
mg - 100mg), but this medication did not work.  In October 
2004, the veteran was recommended for Viagra (100mg), but as 
of the time of the examination he had not had the opportunity 
to try it.  During the examination the veteran expressed his 
frustration with his premature ejaculation.  He said that he 
could easily obtain an erection, but would experience an 
"uncontrollable orgasm" after one or two thrusts.  He 
denied any significant voiding symptoms or problems with his 
prostate.  He also denied any trauma previously to his 
genitalia.  On examination the veteran was well-developed and 
fit looking.  His genitalia exam showed a normal phallus with 
normal glans.  His left testicle measured 3 centimeters (cm) 
with a normal epididymis and his right testicle measured 5 
centimeters, both were normal in consistency.  He did not 
have an inguinal hernia.  His rectal exam showed a 2+ 
prostate, which was smooth and mobile without any nodularity.  
The veteran was diagnosed as having premature ejaculation, 
secondary not optimally treated at present.  

On file are VA outpatient records from the urology clinic, 
dated from 2004 to June 2006, showing follow-up visits every 
three to six months.  According to these records, the veteran 
was started on Viagra in October 2004 and reported no 
improvement in symptoms in June 2005.  He was also noted to 
receive instruction on use of the "squeeze technique", but 
said this method did not help.  In October 2005, the veteran 
was interviewed at the mental health clinic for his sexual 
dysfunction.  He said the onset of his difficulties was 
abrupt and he attributed it to when he began taking 
medication for hypertension.  He reported a somewhat strained 
marriage due to their sexual relations.  The examiner opined 
that the veteran's sexual dysfunction appeared to be related 
to his cardiovascular disease, with a prominent psychological 
component.  An April 2006 urology record shows that the 
veteran had switched medication to Effexor two months 
earlier.  A June 2006 record shows that the veteran had 
recently been given several suggestions by his physician to 
improve his status, but had not had a chance to try out the 
techniques.  

The veteran testified in June 2007 that his premature 
ejaculation scares him and bothers his wife.  He said they 
were trying to deal with the condition, but that none of the 
prescribed medications have worked.  He also said that he 
receives treatment for this condition at the VA medical 
facility approximately every two to three months.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's premature ejaculation has been evaluated under 
the provision of Diagnostic Code 7522.  Diagnostic Code 7522 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria.  Both must be present to warrant compensation at 
the sole authorized level.

In this case, while there is clear evidence of loss of 
erectile power, the clinical findings do not show that the 
veteran has a penile deformity.

On VA genitourinary examination in November 2004, the veteran 
complained of premature ejaculation.  He did not have 
erectile dysfunction.  He reported that he could easily 
obtain an erection, but would have an "uncontrollable 
orgasm" after one or two thrusts.  He had been placed on 
different medications, including clomipramine and Viagra, as 
well as tried behavioral modifications, but without success.  
The veteran denied any significant voiding symptoms.  
Physical examination revealed a normal male phallus with 
normal glans.  Both testicles were normal in consistency.  
The diagnosis was premature ejaculation, secondary not 
optimally treated at present.  VA treatment records from 2004 
to June 2006 show the veteran's continuing problem with this 
disorder.  

While the Board is sympathetic to the veteran's frustrations 
regarding his premature ejaculation, there is no objective 
evidence of record demonstrating that he has penile deformity 
and he has not alleged the presence of such symptomatology.  
As stated above, the pertinent criteria requires both loss of 
erectile power and penile deformity.  The law provides that 
where the criteria for a compensable rating under a 
Diagnostic Code are not met, a zero percent rating is 
awarded.  Consequently, the appellant's claim for a 
compensable rating for premature ejaculation must be denied.  
38 C.F.R. § 4.31.

Also, because the medical evidence does not indicate that the 
veteran had removal of half or more of his penis, nor is 
there evidence of glans removal, the provisions of Diagnostic 
Codes 7520 and 7521 cannot be applied to otherwise assign a 
compensable rating.


ORDER

Entitlement to a compensable evaluation for premature 
ejaculation is denied.


REMAND

Regarding the veteran's claim for an initial rating in excess 
of 10 percent for PTSD, the veteran testified in June 2007 
that he receives monthly psychiatric treatment for his PTSD 
at the East Orange VA medical center.  While there are VA 
outpatient records from this facility on file dated from 
January 2004 to June 2006, these records do not pertain to 
the veteran's PTSD.  During the hearing the veteran requested 
that his record be held open for 30 days so that he could 
submit these pertinent records.  Unfortunately, no records 
have been submitted to date.  

In view of the outstanding VA treatment records identified 
above and the likely relevance that such records may have to 
this appeal, an attempt should be made to obtain them prior 
to deciding this appeal.  38 U.S.C.A. § 5103A(b)(3); 
38 C.F.R. § 3.159(c)(1).

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the East 
Orange VA medical center VA PTSD 
treatment records from 2004 to present.  
If these records are not available, that 
fact should be documented in the claims 
file.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the issue on appeal can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


